PER CURIAM.
Lightning Optical Corporation petitions this court for certiorari review of an order of the circuit court which requires disclosure of certain documents which, Lightning contends, include confidential and privileged information. After consideration of all the pleadings, including in camera review of the documents in question, we cannot conclude that the circuit court departed from the essential requirements of law in ordering disclosure to respondent. Accordingly, we deny the petition for certiorari. In so doing, we construe the circuit court’s order of January 16, 1990, and all subsequent discovery orders, as strictly prohibiting disclosure of any information revealed through this discovery process to anyone not directly involved with this litigation.
RYDER, A.C.J., and CAMPBELL and LEHAN, JJ., concur.